FILED:   June 20, 2014

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT

                       ___________________

                           No. 13-2524
                     (1:13-cv-00558-GBL-JFA)
                       ___________________


JERRY A. HURST

                     Plaintiff – Appellant

v.

GUY HARBERT, in his individual and official capacities;
MAXWELL WIEGARD, in his individual and official capacities;
MARTY HARBIN, in his individual and official capacities;
COLIN SHALK, in his individual and official capacities;
NICHOLAS SKILES, in his individual and official capacities;
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; DOES 1-10,

                     Defendants - Appellees

                       ___________________

                            O R D E R
                       ___________________

     The Court amends its opinion filed June 20, 2014, as

follows:

     On page 1, the panel members are corrected to remove the

name "DIAZ," and replace it with the name "SHEDD."



                              For the Court--By Direction

                              /s/ Patricia S. Connor, Clerk
                             ON REHEARING

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2524


JERRY A. HURST,

                  Plaintiff - Appellant,

          v.

GUY HARBERT, in his individual and official capacities;
MAXWELL WIEGARD, in his individual and official capacities;
MARTY   HARBIN, in his individual and official capacities;
COLIN SHALK, in his individual and official capacities;
NICHOLAS SKILES, in his individual and official capacities;
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; DOES 1-10,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00558-GBL-JFA)


Submitted:   May 30, 2014                   Decided:   June 20, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

                                   2
PER CURIAM:

           Jerry A. Hurst seeks to appeal the district court’s

orders denying relief on his complaint filed pursuant to the

Driver’s Privacy Protection Act, 18 U.S.C. §§ 2721-2725 (2012),

and denying his motion for reconsideration.               We have reviewed

the record and find no reversible error.            Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.           Hurst v. Harbert, No.

1:13-cv-00558-GBL-JFA (E.D. Va. Sept. 30, 2013 & Nov. 22, 2013).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3